13-3179
    Williams v. New York City Housing Auth.


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    9th day of July, two thousand fourteen.

    PRESENT:
                  JOSÉ A. CABRANES,
                  SUSAN L. CARNEY,
                  CHRISTOPHER F. DRONEY,
                        Circuit Judges.
    _____________________________________
    Gina Williams,

                               Plaintiff-Appellant,

                      v.                                                   13-3179

    New York City Housing Authority, et al.,

                               Defendants-Appellees,

    Ryan Forde,

                      Defendant.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                          Gina Williams, pro se, Springfield Gardens, NY.

    FOR DEFENDANTS-APPELLEES:                         Kelly D. MacNeal (Steven J. Rappaport, Donna M.
                                                      Murphy, Of Counsel, on the brief), Acting General
                                                      Counsel, New York City Housing Authority,
                                                      New York, NY.
       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Brian Cogan, Judge)

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Gina Williams, proceeding pro se, appeals from the District Court’s grant of

summary judgment in favor of the defendants, dismissing her complaint brought under 42 U.S.C.

§§ 1981 and 1983, Title VII of the Civil Rights Act, and corresponding state and local law, for

discrimination, retaliation, and a hostile work environment. We assume the parties’ familiarity

with the underlying facts, the procedural history of the case, and the issues on appeal.

       We review an order granting summary judgment de novo and focus on whether the

District Court properly concluded that there was no genuine issue as to any material fact and the

moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson,

LLP, 321 F.3d 292, 300 (2d Cir. 2003). We are required to resolve all ambiguities and draw all

inferences in favor of the nonmovant; the inferences to be drawn from the underlying facts

revealed in materials such as affidavits, exhibits, interrogatory answers, and depositions must be

viewed in the light most favorable to the nonmoving party. See Nationwide Life Ins. Co. v.

Bankers Leasing Assoc., 182 F.3d 157, 160 (2d Cir. 1999) (citing Cronin v. Aetna Life Ins. Co.,

46 F.3d 196, 202 (2d Cir. 1995)). Summary judgment is appropriate “[w]here the record taken

as a whole could not lead a rational trier of fact to find for the non-moving party.” Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       The District Court concluded that there was “no evidence that [Williams] was subjected

to discrimination or retaliation at all, let alone based on her race or gender, or that there was


                                                  2
anything hostile about her work environment.” App’x 11. After an independent review of the

record we agree with the District Court’s decision to grant summary judgment in favor of

defendants, and we affirm that judgment substantially for the reasons set forth in its thorough

order. In addition, Williams makes no substantive arguments on appeal with respect to her 42

U.S.C. § 1983 or hostile work environment claims. She has therefore waived review of these

issues. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995).

       We have considered Williams’s remaining arguments and find them to be without merit.

Accordingly, for the reasons set out above, we AFFIRM the judgment of the district court.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                3